Title: 1780. January. 18. Tuesday.
From: Adams, John
To: 


       Spent the Day in Walking about the Town. Walked round the Wharf upon the River, through the Market. Saw a plentiful Markett of Fruit and Vegetables, Cabages, Turnips, Carrots, Beets, Onions &c. Apples, Pairs &c. Raisens, Figs, nuts &c—Went as far as the Gate, where We entered the Town—then turned up the Mountain by the Stone Stairs, and saw fine Gardens, Verdure and Vegetation. Returned, and viewed a Booksellers Stall. Then walked in succession thro every Street in the Town. Afterwards met Messrs. Gardoquis who went with Us to shew Us a No. of Shops. Glass Shops, China Shops, Trinket Shops, Toy Shops and Cutlary Shops. I did not find any Thing very great. There are several Stores and Shops, however, pretty large and pretty full.
      